DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 5-13, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 8, 12, and 17-19 of U.S. Patent No. 10,866,639. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same claimed subject matter.
Claims 1, 5-8, 10-12, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-10, 13, and 14 of U.S. Patent No. 10,606,354. Although the claims at issue are not identical, they are not patentably distinct from each other because the recite the same claimed subject matter.
Claims 1, 5-8, 10-12, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7-10, and 13 of U.S. Patent No. 10,275,027. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same claimed subject matter.
	The claim correspondence is as follows:

Claim
Application
10,866,639
10,606,354
10,275,027
1
an electroencephalogram (EEG) signal sensor configured to record EEG signals indicative of at least one of electrical or muscular activity corresponding to a directional intention from a user of the device
an electroencephalogram (EEG) signal sensor configured to record EEG signals indicative of a directional intention from a user of the device (cl 1)
an electroencephalogram (EEG) signal sensor configured to record EEG signals indicative of a directional intention from a user of the device (cl 1)
an electroencephalogram (EEG) signal sensor configured to record EEG signals indicative of a directional intention from a user of the device (cl 1)
 
a gestural sensor configured to record gestural signals from the user corresponding to the directional intention
a gestural sensor configured to record gestural signals from the user (cl 1)
a gestural sensor configured to record gestural signals from the user (cl 1)
a gestural sensor configured to record gestural signals from the user (cl 1)
 
and a communication module configured to: transmit the recorded EEG signals and gestural signals to a secondary device communicatively coupled to the first device
and a communications module configured to: transmit the recorded EEG signals, the recorded inner ear pressure, and the recorded gestural signals to a secondary device communicatively coupled to the device (cl 1)
and a communications module configured to: transmit the recorded EEG signals and the recorded gestural signals to a secondary device communicatively coupled to the device (cl 1)
a communications module configured to transmit the recorded EEG signals and the recorded gestural signals to a secondary device communicatively coupled to the device (cl 1)
 
receive one or more action signals from the secondary device
receive one or more action signals from the secondary device (cl 1)
receive one or more action signals from the secondary device (cl 1)
the communications module is configured to receive one or more action signals from the secondary device (cl 1)
 
and initiate at least one action based on the received one or more action signals from the secondary device
and perform at least one action based on the received one or more action signals from the secondary device (cl 1)
and perform at least one action based on the received one or more action signals from the secondary device (cl 1)
wherein the device performs at least one action based on the received one or more action signals from the secondary device (cl 2)
 
wherein at least a portion of the first device is configured to fit within the ear of a user
wherein the first device is configured to fit within the ear of a user (cl 1)
wherein the device is configured to fit at least one of substantially within an ear canal of the user, and in the operative vicinity to an ear of the user (cl 8)
wherein the device is configured to fit at least one of substantially within an ear canal of the user, and in the operative vicinity to an ear of the user (cl 8)
2
wherein the gestural sensor further comprises a pressure sensor configured to record inner ear pressure from the user, wherein the communication module is further configured to transmit the recorded inner ear pressure to the secondary device communicatively coupled to the first device
a pressure sensor, configured to record inner ear pressure from the user; and a communications module configured to: transmit the recorded EEG signals, the recorded inner ear pressure, and the recorded gestural signals to a secondary device communicatively coupled to the device (cl 1)
(none)
(none)
3
wherein the pressure sensor is configured to measure differences in air pressure within the ear canal
(none)
(none)
(none)
4
wherein the pressure sensor is a tactile pressure sensor exterior to the ear canal
(none)
(none)
(none)
5
wherein the gestural sensor comprises at least one of an accelerometer or a gyroscope
wherein the first device further comprises at least one of a micro-gyroscope, an accelerometer a micro-piezoelectric speaker, a light sensor, a negative temperature coefficient (NTC) temperature sensor, a capacitive touch sensor, a microphone, and a piezoelectric film speaker (cl 8)
wherein the first device further comprises at least one of a micro-gyroscope, an accelerometer a micro-piezoelectric speaker, a light sensor, a negative temperature coefficient (NTC) temperature sensor, a capacitive touch sensor, a microphone, and a piezoelectric film speaker (cl 9)
further comprising at least one of a micro-gyroscope, an accelerometer a micro-piezoelectric speaker, a light sensor, a negative temperature coefficient (NTC) temperature sensor, a capacitive touch sensor, a microphone, and a piezoelectric film speaker (cl 5)
6
comprising at least one of a micro-piezoelectric speaker, a light sensor, a negative temperature coefficient (NTC) temperature sensor, a capacitive touch sensor, a microphone, or a piezoelectric film speaker
wherein the first device further comprises at least one of a micro-gyroscope, an accelerometer a micro-piezoelectric speaker, a light sensor, a negative temperature coefficient (NTC) temperature sensor, a capacitive touch sensor, a microphone, and a piezoelectric film speaker (cl 8)
wherein the first device further comprises at least one of a micro-gyroscope, an accelerometer a micro-piezoelectric speaker, a light sensor, a negative temperature coefficient (NTC) temperature sensor, a capacitive touch sensor, a microphone, and a piezoelectric film speaker (cl 9)
further comprising at least one of a micro-gyroscope, an accelerometer a micro-piezoelectric speaker, a light sensor, a negative temperature coefficient (NTC) temperature sensor, a capacitive touch sensor, a microphone, and a piezoelectric film speaker (cl 5)
7
wherein the one or more action signals correspond to one or more of a line pattern, a rune, and a directional intention determined based on at least one of the transmitted EEG signals or gestural signals
wherein the one or more action signals correspond to one or more of a line pattern, a rune, and a directional intention determined based on the transmitted recorded inner ear pressure or the transmitted recorded EEG signals (cl 2)
wherein the one or more action signals correspond to one or more of a line pattern, a rune, and a directional intention determined based on the transmitted recorded EEG signals and gestural signals (cl 2)
wherein the one or more action signals correspond to one or more of a line pattern, a rune, and a directional intention determined based on the transmitted recorded EEG signals and gestural signals (cl 1)
8
wherein the first device is configured to: detect an initiation movement via at least one of the EEG signal sensor or the gestural sensor; and initiate recording signals corresponding to the directional intention from the user of the device via at least one of the EEG signal sensor or the gestural sensor
wherein the EEG signals sensor is configured to begin recording EEG signals from the user and the gestural sensor is configured to begin recording gestural signals after detecting a movement in the EEG signal monitored by the EEG signal sensor (cl 5)
wherein the EEG signals sensor is configured to begin recording EEG signals from the user and the gestural sensor is configured to begin recording gestural signals after detecting a movement in the EEG signal monitored by the EEG signal sensor (cl 7)
wherein the EEG signals sensor is configured to begin recording EEG signals from the user and the gestural sensor is configured to begin recording gestural signals after detecting a movement in the EEG signal monitored by the EEG signal sensor (cl 7)
9
wherein the initiation movement comprises a jaw clench
wherein the pressure sensor records at least one of head turns, head tilts, head nods, and jaw clenches (cl 17)
(none)
(none)
10
recording, by an EEG signal sensor of a first device, and EEG signal indicative of a directional intention from a user; recording, by a gestural sensor of the first device, a gestural signal from the user indicative of the directional intention of the user; transmitting, by a communications component of the first device, at least one of the recorded EEG signal or the gestural signal to a secondary device external to the first device; receiving, by the communications component of the first device, one or more action signals from the secondary device; and initiating, by the first device, at least one action based on the received one or more action signals from the secondary device
recording, by an EEG signal sensor of a first device, a EEG signal indicative of a directional intention from a user; recording, by a gestural sensor of the first device, a gestural signal from the user; recording, by a pressure sensor, an inner ear pressure of the user; transmitting, by a communications component of the first device, the recorded EEG signal, the recorded inner ear pressure, and the recorded gestural signal to a secondary device external to the first device; receiving, by the communications component of the first device, one or more action signals from the secondary device, and performing, by the first device, at least one action based on the received one or more action signals from the secondary device (cl 7)
recording, by an EEG signal sensor of a first device, a EEG signal indicative of a directional intention from a user; recording, by a gestural sensor of the first device, a gestural signal from the user; transmitting, by a communications component of the first device, the recorded EEG signal and the recorded gestural signal to a secondary device external to the first device; receiving, by the communications component of the first device, one or more action signals from the secondary device; and performing, by the first device, at least one action based on the received one or more action signals from the secondary device (cl 9)
recording, by an EEG signal sensor of a first device, a EEG signal indicative of a directional intention from a user; recording, by a gestural sensor of the first device, a gestural signal from the user; transmitting, by a communications component of the first device, the recorded EEG signal and the recorded gestural signal to a secondary device external to the first device; receiving, by the communications component of the first device, one or more action signals from the secondary device, wherein the one or more action signals correspond to one or more of a line pattern, a rune, and a directional intention determined based on the transmitted recorded EEG signal and the transmitted recorded gestural signal; and performing, by the first device, at least one action based on the received one or more action signals from the secondary device (cl 9)
11
wherein recording a gestural signal from the user comprises recording at least one of an acceleration force, inner ear pressure, or rotational motion
recording, by a pressure sensor, an inner ear pressure of the user (cl 7)
wherein the first device further comprises a pressure sensor configured to record inner ear pressure from the user (cl 10)
wherein the first device further comprises a pressure sensor configured to record inner ear pressure from the user (cl 10)
12
comprising: detecting an initiation movement via at least one of the EEG signal sensor or the gestural sensor; and initiating recording signals corresponding to the directional intention from the user of the device via at least one of the EEG signal sensor or the gestural sensor responsive to detecting the initiation movement
wherein the EEG signals sensor is configured to begin recording EEG signals from the user and the gestural sensor is configured to begin recording gestural signals after detecting a movement in the EEG signal monitored by the EEG signal sensor (cl 5)
wherein the EEG signals sensor is configured to begin recording EEG signals from the user and the gestural sensor is configured to begin recording gestural signals after detecting a movement in the EEG signal monitored by the EEG signal sensor (cl 7)
wherein the EEG signals sensor is configured to begin recording EEG signals from the user and the gestural sensor is configured to begin recording gestural signals after detecting a movement in the EEG signal monitored by the EEG signal sensor (cl 7)
13
wherein the initiation movement comprises a jaw clench
wherein the pressure sensor records at least one of head turns, head tilts, head nods, and jaw clenches (cl 17)
(none)
(none)
14
wherein the jaw clench is detected by determining a change in at least one of an EEG signal, EMG signal or air pressure signal
(none)
(none)
(none)
15
wherein the one or more action signals correspond to one or more of a line pattern, a rune, and a directional intention determined based on at least one of the transmitted EEG signals or gestural signals
determining, by the second device, at least one of a line pattern, a rune, and a directional intention based on the EEG signal, the gestural signal, and the inner ear pressure recording (cl 12)
determining, by the second device, at least one of a line pattern, a rune, and a directional intention based on the EEG signal and the gestural signal (cl 14)
wherein the one or more action signals correspond to one or more of a line pattern, a rune, and a directional intention determined based on the transmitted recorded EEG signal and the transmitted recorded gestural signal (cl 9)
16
positioning the first device at least partially within a ear of the user
wherein the first device is configured to fit at least one of substantially within an ear canal of the user, and in the operative vicinity of the user (cl 11)
wherein the first device is configured to fit at least one of substantially within an ear canal of the user, and in the operative vicinity of the user (cl 13)
wherein the first device is configured to fit at least one of substantially within an ear canal of the user, and in the operative vicinity of the user (cl 13)
17
preprocessing the gestural data recorded by the gestural sensor at the first device prior to transmitting the gestural data to the second device, wherein processing further comprises isolating one or more signals or waveforms of interest by applying filters, algorithms, or signal processing techniques
further comprising processing gestural data recorded by the gestural sensor at the first device prior to transmitting the gestural data to the second device, wherein processing further comprises isolating one or more signals or waveform of interest by applying filters, algorithms, or signal processing techniques (cl 18)
(none)
(none)
18
wherein the at least one action signal controls the operation of a software application for communication
wherein the at least one action signal controls the operation of a software application for communication (cl 19)
(none)
(none)
19
wherein gestural data comprises data indicative of at least one of balance or movement of the user, head turns, head nods, or jaw clenches
wherein the pressure sensor records at least one of head turns, head tilts, head nods, and jaw clenches (cl 17)
(none)
(none)
20
wherein the gestural sensor comprises a tactile pressure sensor exterior to the ear canal
(none)
(none)
(none)


Allowable Subject Matter
Claims 3, 4, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118.  The examiner can normally be reached on MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS R HUNNINGS/Primary Examiner, Art Unit 2689